Citation Nr: 1212283	
Decision Date: 04/04/12    Archive Date: 04/11/12

DOCKET NO.  07-05 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hiatal hernia with gastroesophageal reflux disease (GERD). 

2.  Entitlement to service connection for a bilateral knee disability.  

3.  Whether the Veteran submitted a timely Notice of Disagreement (NOD) to the July 2004 rating decision which denied a rating higher than 30 percent disabling for posttraumatic stress disorder (PTSD).  

4.  Entitlement to an increased rating for PTSD, rated as 30 percent disabling prior to November 30, 2004.  

5.  Entitlement to an increased rating for PTSD, rated as 50 percent disabling from November 30, 2004.  




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

T.S. Willie, Counsel


INTRODUCTION

The Veteran had active service from March 1952 to March 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  Jurisdiction rests with the Waco, Texas RO.  

With regard to the claim for entitlement to service connection for hiatal hernia with GERD, the Board notes that service connection was denied in a July 2004 rating decision.  In November 2004, the Veteran submitted a letter in which he stated that he was responding to the July 2004 rating decision.  The Veteran then stated that he was seeking to reopen his claim.  While the RO construed the Veteran's November 2004 letter as an application to reopen the claim for entitlement to service connection for hiatal hernia, we find that the Veteran's November 2004 letter was a NOD to the July 2004 rating decision.  It is clear from the November 2004 letter that the Veteran wanted to challenge the decision.  See 38 C.F.R. § 20.201 (NOD does not require special wording); Palmer v. Nicholson, 21 Vet. App. 434, 437 (2007) ("VA has always been, and will continue to be, liberal in determining what constitutes a Notice of Disagreement") (quoting 57 Fed. Reg. 4088, 4093 (Feb. 3, 1992)).  As such, we will address the issue as a claim for service connection rather than a claim to reopen.  Also, in light of the fact that the RO reopened the claim and adjudicated the claim for service connection for hiatal hernia with GERD on the merits the Board finds no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the veteran has been prejudiced thereby).  

Furthermore, the Board notes that service connection for hypertension claimed as secondary to PTSD and service connection for toe nail fungus was denied in the February 2006 rating decision.  The Veteran expressed disagreement with the decision in March 2006.  A Statement of the Case (SOC) was issued in December 2006 and in February 2007 the Veteran submitted a VA Form 9 Substantive Appeal.  However, in a February 2011 rating decision service connection for onychomycosis and hypertension was granted.  As the benefits sought by the Veteran were granted, the Board no longer has jurisdiction over these issues.  

The issues of entitlement to an increased rating for PTSD, rated as 30 percent disabling prior to November 30, 2004, and entitlement to an increased rating for PTSD, rated as 50 percent disabling from November 30, 2004 are
addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Hiatal hernia with GERD was not manifest in service and is not otherwise attributable to service.  

2.  Hiatal hernia with GERD is not due to a service connected disease or injury.

3.  A bilateral knee disability was not manifest in service, arthritis was not manifest within one year of discharge, and is not otherwise attributable to service.  

4.  The Veteran submitted a timely NOD to the July 2004 rating decision which denied a rating higher than 30 percent disabling for PTSD.  


CONCLUSIONS OF LAW

1.  Hiatal hernia with GERD was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).

2.  Hiatal hernia with GERD is not proximately due to or the result of a service connected disease or injury.  38 C.F.R. § 3.310 (2011).

3.  A bilateral knee disability was not incurred in or aggravated by service, and arthritis may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

4.  The Veteran submitted a timely NOD to the July 2004 rating decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Prinicpi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial disability-rating and effective-date elements of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the Veteran with the notice required under VCAA by letters dated in December 2003, December 2004 and March 2006.  

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  In connection with the current appeal, available service and private treatment records have been obtained. We also note that the Veteran has been afforded adequate VA examinations as they reflect a pertinent medical history, review of the documented medical history, clinical findings, a diagnosis, and opinions supported by medical rationale. 

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim.  The evidence of record provides sufficient information to adequately evaluate the claim, and the Board is not aware of the existence of any additional relevant evidence which has not been obtained.  No further assistance to the appellant with the development of evidence is required. 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).  Accordingly, the Board will address the merits of the claim. 




SERVICE CONNECTION 

Legal Criteria 

Veterans are entitled to compensation from VA if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty." 38 U.S.C. §§ 1110 (wartime service), 1131 (peacetime service).  To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Holton v. Shinseki, 557 F.3d 1362 (2009).  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  Certain chronic diseases, such as arthritis, may be service connected if incurred or aggravated by service or manifested to a degree of 10 percent disabling or more within one year after separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309 (2011). 

For a showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  If the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011).  

Except as provided in 38 C.F.R. § 3.300(c), disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  This includes any increase in disability (aggravation).  The United States Court of Appeals for Veterans Claims (Court) has held that service connection can be granted for disability that is aggravated by a service-connected disability and that compensation can be paid for any additional impairment resulting from the service-connected disease or injury.  Allen v. Brown, 7 Vet. App. 439 (1995).  When aggravation of a veteran's non- service-connected condition is proximately due to or the result of a service-connected condition, such veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen, supra.  The Board notes that 38 C.F.R. § 3.310 was amended on September 7, 2006.  As the claim was filed prior to the amendment, the amendment is not applicable in the present claim. 

The Board notes the Veteran does not assert that his disabilities are the result of combat.  Therefore, the provisions of 38 U.S.C.A. § 1154(b) are not for application in this matter.

Analysis

The Veteran has appealed the denial of service connection for hiatal hernia with GERD and a bilateral knee disability.  After review of the record, the Board finds against the claims. 

Service treatment records reveal a notation of gastroenteritis in October 1953.  In the March 1955 separation examination, the abdomen and lower extremities were found to be normal. 

Post service treatment records show a history of GERD since 2002 to include a December 2003 assessment of GERD.  X ray results in July 2004 showed findings of minor narrowing medial compartment with no significant spurring for the right knee and minor degenerative change, tibial fibular articulation for the left knee.  An assessment of knee arthralgia was given in September 2004.  A history of mild degenerative joint disease of the knees was noted in March 2008.  

The Veteran was afforded a VA examination in August 2008.  During that examination, hiatal hernia with GERD was diagnosed.  The VA examiner stated that the onetime treatment for gastroenteritis was not the same as the chronic condition GERD.  Per the examiner, while it is possible they are linked, in light of the fact of so many years separating the original treatment (1953) and the date the Veteran was diagnosed with GERD (2002) makes it highly unlikely that they are.  He opined that it was less likely than not that the Veteran's diagnosed hiatal hernia with GERD was caused by his single episode of indigestion while in service.  

In the August 2008 VA examination, the Veteran reported bilateral intermittent pain with weakness and stiffness.  Bilateral knee strain was diagnosed.  The VA examiner stated that review of the service treatment records revealed no record of treatment for any knee condition.  The examiner stated that the Veteran was recently diagnosed with bilateral knee arthralgia in 2004.  Based upon the lack of evidence in the service treatment records and the length of time since his separation from service (33 years), the examiner opined that the Veteran's knee condition was not caused by or associated with service.  

In an August 2010 VA examination, the VA examiner opined that the Veteran's GERD was less likely as not (less than 50/50 probability) permanently aggravated by the Veteran's service connected PTSD.  The VA examiner found that acute stress can cause an increase in gastric acidity.  However, he related that GERD is chronic reflux of stomach contents up into the espophagus and beyond, and is due to mechanical incompetence of the gastroesophageal junction not just stomach acidity.  

Via various statements the Veteran has stated that his bilateral knee problems were the result of months of climbing, falling, slipping and sliding up and down hill and mountains during service.  He also asserts that he was treated for gastroenteritis in service and that he still experiences such problems.  

In this decision, the Board has considered all lay and medical evidence as it pertains to the issues.  38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence").

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

In determining whether statements submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).   

A veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation).  The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim).  

Here, we find that the Veteran is competent to report stomach problems and knee pain, and the circumstances surrounding such.  However, as explained below, we find that the more probative evidence is against the finding that his hiatal hernia with GERD and bilateral knee disability are related to service.

To the extent that the Veteran asserts that his hiatal hernia with GERD and bilateral knee disability are related to service, the Board finds that his assertions are not credible.  In this regard, we find that such are inconsistent with the other (lay and medical) evidence of record.  GERD is not shown in the record until 2002 and knee problems are not shown in the record until 2004.  The Board emphasizes the multi-year gap between discharge from active duty service (1955) and the initial reported symptoms in approximately 2002 and 2004 (a 47 and 49-year gap, respectively).  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).  Moreover, the separation examination revealed normal findings for the abdomen and lower extremities.  We also note that arthritis is not shown within a year of separation from service.  The Board is not presented with silence alone.  

The Veteran has related that his bilateral knee problems are the result of months of climbing, falling, slipping and sliding up and down hill and mountains during service.  He has expressed that his knee problems were gradual over the years, and that three to five years after discharge he noticed that he had trouble going up an incline.  The Board acknowledges Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), in which it was held a lay person may speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  Here, however, the question of causation extends beyond an immediately observable cause-and- effect relationship and, as such, the Veteran is not competent to address etiology in the present case.  Although the Board has considered the written statements of the Veteran to the extent that any such lay statements are being offered to answer the question of whether the Veteran's claimed bilateral knee disability is related to service, such evidence must fail.  Such matters are within the province of trained medical professionals.  Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the Veteran is a layperson without the appropriate medical training or expertise, he is not competent to render probative (i.e., persuasive) opinions on these medical matters.  Consequently, the lay assertions as to the etiology of the Veteran's claimed bilateral knee disability have no probative value.

Furthermore, the August 2008 VA examiner opined that the Veteran's bilateral knee disability was not caused by or associated with service.  The VA examiner's opinion was based upon the lack of evidence in the service treatment records and the length of time since his separation from service.  We find the opinion of the VA examiner more persuasive than the Veteran's assertions and we have afforded the opinion greater probative value than the Veteran's assertions.  The opinion was rendered after interview of the Veteran, examination and a review of the Veteran's claims file.  The opinion is also consistent with the normal findings at separation.  

We also find against the claim for service connection for hiatal hernia with GERD.  In this regard, while the Veteran argues that he was treated for gastroenteritis in service and that he still experiences such problems.  We note that gastroenteritis was shown on a single occasion in service and any stomach problems were resolved before discharge.  To that end, while the Veteran was treated in service for gastroenteritis in October 1953, the separation examination in March 1955 revealed normal findings for the abdomen.  

To the extent that the Veteran argues that his digestive problems started in service and continued, we find against this assertion.  In this regard, we note that when the Veteran filed his original claim for benefits, on VA Form 21-526, in May 1955, he did not file a claim for any GERD related problems.  The Veteran has indicated that his hiatal hernia with GERD dates back to service but it seems unlikely that he would file a claim for another disability and not mention a continuing problem with GERD or related symptomatology at that time.  We find it not credible that he would file a claim for another disability and not for ongoing stomach problems if he were experiencing continuity.  

Furthermore, the August 2008 VA examiner stated that the onetime treatment for gastroenteritis was not the same as the chronic condition GERD.  Per the examiner, while it is possible they are linked, in light of the fact of so many years separating the original treatment (1953) and the date the Veteran was diagnosed with GERD (2002) makes it highly unlikely that they are.  He opined that it was less likely than not that the Veteran's diagnosed hiatal hernia with GERD was caused by his single episode of indigestion while in service.  We find the opinion of the VA examiner more persuasive than the Veteran's assertions and we have afforded the opinion greater probative value than the Veteran's assertions.  The opinion was rendered after interview of the Veteran, examination and a review of the Veteran's claims file.  The opinion is also consistent with the normal findings at separation.  

We also note that to the extent that the Veteran has related that his hiatal hernia with GERD may have been aggravated by his service connected PTSD, the August 2010 VA examiner opined that the Veteran's GERD was less likely as not (less than 50/50 probability) permanently aggravated by the Veteran's service connected PTSD.  The VA examiner found that acute stress can cause an increase in gastric acidity.  However, he related that GERD is chronic reflux of stomach contents up into the esophagus and beyond, and is due to mechanical incompetence of the gastroesophageal junction not just stomach acidity.  

The Board has weighed the Veteran's statements and finds his current recollections and statements made in connection with a claim for VA compensation benefits to be of lesser probative value than the gap in time between service and his initial report of symptoms, the normal separation examination and the opinions of the VA examiners.  

In sum, the evidence deemed most credible and probative by the Board establishes that the Veteran's hiatal hernia with GERD and bilateral knee disability are not attributable to service.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

TIMELINESS OF APPEAL 

In order for the Board to have jurisdiction to review a RO denial, there must be a timely Notice of Disagreement.  A timely Notice of Disagreement (NOD) must be filed within one year after the date of notice of the RO denial.  See 38 U.S.C.A. § 7105  (West 2002); 38 C.F.R. §§ 20.200 , 20.201, 20.202, 20.302 (2011). 

The Board has the authority to determine whether it has jurisdiction to review a case, and may dismiss any case over which it does not have jurisdiction. 38 U.S.C.A. § 7105(d) (3)  (West 2002); 38 C.F.R. § 20.101(d) (2011).  The agency of original jurisdiction (AOJ) may close the case for failure to respond after receipt of the SOC (see 38 C.F.R. §§ 19.32 (2011)), but a determination as to timeliness or adequacy of any such response for the purposes of appeal is in the province of the Board.  38 U.S.C.A. § 7105(d) ; 38 C.F.R. § 20.101(d).  

Here, the evidence shows that the Veteran submitted a claim for an increased rating for PTSD in April 2004.  A rating higher than 30 percent disabling for PTSD was denied in a July 2004 rating decision.  In November 2004, the Veteran submitted a letter in which he stated that he was responding to the July 2004 rating decision.  Although the Veteran stated that he sought to reopen his claims, he clearly expressed disagreement with his PTSD evaluation and discussed his PTSD symptoms in detail.  

While the RO construed the Veteran's November 2004 letter as another claim for an increased rating for PTSD, we find that the Veteran's November 2004 letter was a notice of disagreement (NOD) to the July 2004 rating decision.  It is clear from the November 2004 letter that the Veteran wanted to challenge the decision.  See 38 C.F.R. § 20.201 (NOD does not require special wording); Palmer v. Nicholson, 21 Vet. App. 434, 437 (2007) ("VA has always been, and will continue to be, liberal in determining what constitutes a Notice of Disagreement") (quoting 57 Fed. Reg. 4088, 4093 (Feb. 3, 1992)).  

The Board concludes that the Veteran's November 2004 communication under the circumstances which are present meets the definition of a NOD.  The fact that it mentioned the July 2004 rating decision and was the next piece of correspondence concerning PTSD received from the Veteran following the July 2004 rating decision persuades the Board that it is a NOD.  It is reasonable to construe his communication as dissatisfaction with the continued evaluation of 30 percent disabling for PTSD. 

Since the November 2004 NOD was filed within one year of the July 2004 rating decision, it was timely.  Consequently, the Veteran's claim remains open and the July 2004 decision is not final per 38 U.S.C.A. § 7105 (West 2002). 


ORDER

Service connection for a hiatal hernia with GERD is denied.  

Service connection for a bilateral knee disability is denied. 

The Veteran submitted a timely NOD to the July 2004 rating decision which denied a rating higher than 30 percent disabling for PTSD.  


REMAND

In light of the finding that the Veteran submitted a timely NOD to the July 2004 rating decision which denied a rating higher than 30 percent disabling for PTSD, we find that a remand for further adjudication is needed.  To avoid prejudice to the Veteran in proceeding with the issuance of a final decision on the issues of entitlement to an increased rating for PTSD, rated as 30 percent disabling prior to November 30, 2004, and entitlement to an increased rating for PTSD, rated as 50 percent disabling from November 30, 2004, we find that a remand is warranted so that the RO can fully consider the evidence and the timely November 2004 NOD.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the veteran has been prejudiced thereby).  

Accordingly, the case is REMANDED for the following action:

The AOJ should fully consider the evidence and the timely November 2004 NOD in relation to the claim for a higher rating for PTSD. 


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).

____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


